Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance:
 US Pub. No. 2013/0006693 (Haynes) teaches a location matching model that indicates a degree of matching between a participant and a location for an event, and creating an event execution plan.
 US Pub. No. 2014/0316836 A1 (Lipscher) teaches receiving feedback associated with a location allocation plan.
 US Publication 2017/0091713 (Paris) teaches training a location matching model based on past location allocation plans, event participants, and preferred resource features. 
US Patent Publication 2015/0019273 (Grosz) teaches that input of the resource matching model comprises a feature of the current event participant and a feature of a previous event participant similar to the first current event participant from a historical allocation plan.
US Patent Publication 20120317203 (Hostetler) teaches a feature of the participant is selected from a group consisting of an economic status of the participant, a business cope of the event participant, and resource feature is selected from the group consisting of a size of a location, place of location, and event scope associated with a location.  These references do not; however, teach within the combination of elements recited for systems and methods for location allocation planning that the resource feature is being selected from the group including a function of a location.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARITA YUSUF whose telephone number is (571)272-1389. The examiner can normally be reached Mon- Fri 7am -3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMMETT K. WALSH/            Primary Examiner, Art Unit 3628